DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 02/04/2021 have been entered.
Claims 34-39 and 41-44 are currently pending.
Claims 34 and 44 have been amended.
Claim 40 has been canceled.
Claim Rejections - 35 USC § 103
Claims 34, 35, 37, 39, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Arbesman et al. (US 2015/0053517) [hereinafter Arbesman ‘517] in view of Cabanski et al. (US 2011/0079065). 
Regarding Claim 34, Arbesman ‘517 teaches a textured laminate sheet (Abstract; Fig. 3) comprising a metal sheet having a barbed with a plurality of barbs and an opposed face opposite the barbed face(Fig. 3-4, Item 1; Paragraph 0048, 0050), a substrate material adjacent to the barbed face and impaled on the barbs. (Fig. 3-4, Item 7), and a plurality of depressions formed by embossing and texturing the opposed face. (Fig. 11-13, Item 20, 21; Paragraph 0048).
Arbesman ‘517 teaches the sheet but does not teach the substrate can be a latticed sheet having openings.
Cabanski teaches a joined metal sheet with teeth/tangs go through a substrate. (Fig. 5). Cabanski teaches the substrate is a lattice sheet with openings. (Fig. 2) Cabanski teaches this allows the tangs to easily get through and attach better. (Paragraph 0015-0016, 0020). Thus, as Cabanski teaches a lattice sheet with openings can help the toothed metal layer attach better, it would have been obvious to one with ordinary skill in the art to have an latticed substrate with openings in the sheet of Arbesman ‘517
Regarding Claim 35, Arbesman ‘517 teaches the claimed laminate. Arbesman ‘517 shows the embossing textures pushes the metal sheet depressions inward towards an opposing metal sheet. (Fig. 11). The metal sheets will have barbs on them to ensure the sheet and substrate are adhered (Paragraph 0009). Thus, the depressions will also extend from the opposed face into the substrate material. 
Regarding Claim 37, Arbesman ‘517 teaches a regular embossed pattern of depressions. (Fig. 11 and 13). 
Regarding Claim 39, Arbesman ‘517 teaches the bared face, which will inherently have a face footprint, and the substrate material has a first face adjacent to the barbed face, which will inherently have a first face surface area. (Fig. 3-4, 15-17). Arbesman ‘517 shows the barbed face area is larger square area as the first face surface area. (Fig. 3-4) As barbs increase surface area of the barbed face, then the surface area of the barbed face footprint will be larger than the first face surface area. 
Regarding Claim 41, 
Regarding Claim 42, Arbesman ‘517 teaches the substrate material can comprise metal. (Paragraph 0039). 
Regarding Claim 43, Arbesman ‘517 teaches the metal sheet is secured to a first face of the substrate material, the substrate material further comprises a second face opposite the first face, the textured laminate sheet further comprises a second metal sheet having a seconded barbed face with a second plurality of barbs and a second oppose face, and the second face of the substrate material is impaled on the second plurality of barbs to secure the substrate to the second metal sheet. (Fig. 3-4, Fig. 11-17). 
Regarding Claim 44, Arbesmasn ‘517 teaches a second metal sheet that is not textured. (Fig. 11, 12; Paragraph 0048). 

Claim 38 is rejected under 35 U.S.C. 103 for being unpatentable over Arbesman ‘517 and Cabanski as applied in Claim 34, in further view of Deeley (US 5,689,990)
Regarding Claim 38, Arbesman ‘517 teaches the steel can be embossed with depression to increase stiffness. (Paragraph 0048). ARbesman ‘517 does not teach the depression comprise an array of dimples.
Deeley teaches embossing a metal sheet with an array of dimples makes the sheet stiffer. (Column 1, Lines 5-11; Fig. 1, 9). Thus, as Deeley teaches embossing an array of dimples provides the desired stiffness to the metal sheet, it would have been obvious to one with ordinary skill in the art to make the dimples of Arbesman ‘517 an array of dimples. 

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Arbesman et al. (WO 2015/010183) [referenced via US Family Document US 2016/0167341 and hereinafter Arbesman ‘341) in view of Arbesman ‘517 and Cabanski et al. 
Regarding Claim 34, Arbesman ‘341 teaches a textured laminate sheet (Abstract) comprising a metal sheet having a barbed face with a plurality of barbs and an opposed face opposite the barbed face (Claim 1 and 7 of ‘341; Fig. 7, Item 104) and a substrate material (Fig. 7, Item 103). Arbesman ‘341 does not teach a plurality of depression formed in and texturing the opposed face or the substrate is latticed. 
Arbesman ‘517 teaches a textured laminate sheet (Abstract; Fig. 3) comprising a metal sheet having a barbed with a plurality of barbs and an opposed face opposite the barbed face(Fig. 3-4, Item 1; Paragraph 0048, 0050), a substrate material adjacent to the barbed face and impaled on the barbs. (Fig. 3-4, Item 7), and a plurality of depressions formed by embossing and texturing the opposed face. (Fig. 11-13, Item 20, 21; Paragraph 0048). Arbesman ‘517 teaches these plurality of depressions formed by embossing and texturing the opposed face improves the stiffness of the metal sheet and provides for an attachment surface is desired. (Paragraph 0048)
Thus, as Arbesman ‘517 teaches the plurality of depressions formed in and texturing the opposed face improves the stiffness and allows for an attachment surface, it would have been obvious to one with ordinary skill in the art to apply a plurality of depressions formed in and texturing the opposed face of the metal sheet of Arbesman ‘341.
In addition, Cabanski teaches a joined metal sheet with teeth/tangs go through a substrate. (Fig. 5). Cabanski teaches the substrate is a lattice sheet with openings. (Fig. 2) 
Regarding Claim 36, Arbesman ‘341 teaches the substrate material has a first face adjacent to the barbed face, a second face opposite the first face, and the second face is non-textured. (Fig. 7). 
Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues that Arbesman ‘517 cannot be combined with Cabanski as Arbsman ‘517 wants non-perforated sheets and Cabanski teaches perforating the outer sheets. This argument is found unpersuasive, as Cabanski is brought in to show perforation of the substrate is known to improve bonding of the barbs. (Paragraph 0015-0016, 0020).  Arbesman ‘517 teaches the barbs can go through the substrate and bond/clinch to teach other (Claim 10 of Arbesman ‘517). Thus both Cabanski and Arbesman ‘517 both have similar mechanism and can be combined. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Zhang/Primary Examiner, Art Unit 1781